DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “erasable surface” in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-18 is/are rejected under 35 U.S.C. 102a as being anticipated by US 2013/0127183 to Chang.
Regarding claim 13, Chang discloses a utility box (40, Fig 6) comprising a top, a base, a latch catch (42), a latch device having a latch cover (10) connected to the top or base, wherein the latch device includes a display device (20, Fig 7), wherein the display device comprises a writeable surface (the surface 20 can be written on) capable of identifying the utility box when indicia is written on the surface and the writeable surface also can be an erasable surface in that any markings written on the surface can also be erased depending on the ink being used to write the indicia such as an erasable ink .  In particular, the display device (20, Fig 7) displays an identification for contents in the utility box since it provides a surface in which identification can be written on similar to applicant’s display device.
Regarding claim 14, Chang further discloses display device (20, Fig 7) comprising an overmold formed in latch cover (13).
Regarding claim 15, Chang further discloses latch cover (10) includes a latch (12) that engages the latch catch (42) to lock utility box in closed position. 
Regarding claim 16, Chang further discloses latch device comprising a knuckle member (30) having a first end (32) connecting pivotally to latch cover (10).
Regarding claim 17, Chang further discloses knuckle member (30) having a second end (31) that connects pivotally to top or base.
Regarding claim 18, Chang further discloses latch cover (10) comprising a recess (13) and the display device (20) located in the recess.

Claim(s) 1-2, 13, 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2009/0114646 to Whalen.
Regarding claim 1, Whalen discloses a utility box (100, Fig 1) comprising a top (1), a base (2), a latch catch (41), a latch device (4) having a latch cover (25) that is connected to the top of the base and configured to engage the latch catch (41) and lock the utility box from an open position (Fig 6) to a closed position (5B) in two stages of operation (move lid to contact base, snap latch device to latch catch), the latch device defining an aperture (A, Fig 5a below ), a display device (24) comprising a first side (42) comprising a display configured to identify the utility box and a second side (43) opposite the first side and adjacent the latch cover, the second side comprising a stem portion (B, Fig 5a), wherein the aperture of the latch device receives the stem portion to secure the display device to the latch cover (Fig 5a).


    PNG
    media_image1.png
    734
    334
    media_image1.png
    Greyscale


Regarding claim 2, Whalen further discloses latch cover (25) including a latch (32) that engages the latch catch (41) to lock utility box in closed position (Fig 2).

Regarding claim 13, Whalen discloses a utility box (100, Fig 1) comprising a top (1), a base (2), a latch catch (41), a latch device (4) having a latch cover (25) connected to the top or base, wherein the latch device includes a display device (24), wherein the display device comprises a writeable surface (the surface 24 can be written on) capable of identifying the utility box when indicia is written on the surface and the writeable surface also can be an erasable surface in that any markings written on the surface can also be erased depending on the ink being used to write the indicia such as an erasable ink .  In particular, the display device (24) can display an identification for contents in the utility box since it provides a surface in which identification can be written on similar to applicant’s display device.
Regarding claim 22, Whalen discloses a utility box (100, Fig 1) comprising a top (1), a base (2), a latch catch (41), a latch device (4) having a latch cover (25) connected to the top or the base, wherein the latch device includes a display device (24) configured to identify the utility box and wherein the display device comprises a continuous, flat writeable surface (42, Fig 5a).  In particular, the display device (24) can display an identification for contents in the utility box since it provides a surface in which identification can be written on similar to applicant’s display device.

Claim(s) 13, 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2003/0111476 to Serio, Jr (Serio).
Regarding claim 13, Serio discloses a utility box (10, Fig 1) comprising a top (14), a base (12), a latch catch (48), a latch device (40) having a latch cover connected to the top or base (at 41), wherein the latch device includes a display device (A, Fig 2, 8 below), wherein the display device comprises a writeable surface (the surface A can be written on) capable of identifying the utility box when indicia is written on the surface and the writeable surface also can be an erasable surface in that any markings written on the surface can also be erased depending on the ink being used to write the indicia such as an erasable ink .  In particular, the display device (A) can display an identification for contents in the utility box since it provides a surface in which identification can be written on similar to applicant’s display device.


    PNG
    media_image2.png
    313
    388
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    344
    320
    media_image3.png
    Greyscale

Regarding claim 22, Serio discloses a utility box (10, Fig 1) comprising a top (14), a base (12), a latch catch (48), a latch device (40) having a latch cover connected to the top or the base (at 41), wherein the latch device includes a display device (A, Fig 2, 8) configured to identify the utility box and wherein the display device comprises a continuous, flat writeable surface (the surface can be written on).  In particular, the display device (A) can display an identification for contents in the utility box since it provides a surface in which identification can be written on similar to applicant’s display device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whalen in view of US 2002/0117507 to Doerfler.
Regarding claim 21, Whalen discloses the box of claim 13 but does not teach the writeable surface comprising polypropylene.  However, Whalen discloses the writeable surface (24) made of a polymer (¶0020) and Doerfler discloses a latch for a storage unit (10, Fig 1) and in particular discloses the latch (14) comprising a writeable surface (40) made of a polymer such as polypropylene (¶0026).  One of ordinary skill in the art would have found it obvious to utilize polypropylene as the polymer to manufacture the Whalen latch as suggested by Doerfler in order to have a durable latch since it has been held that selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0197765 to Hu et al. (Hu) in view of Chang and US 2011/0113615 to Cho.
Regarding claim 1, Hu discloses a utility box (Fig 1) comprising a top (20), a base (10), a latch catch (142), a latch device (25) having a latch cover (32) connected to the top (20) or base (10) and configured to engage the latch catch (142, Fig 5) and lock the utility box from an open position (Fig 1) to a closed position (Fig 2) in two stages of operation (move lid to contact base, snap latch device to latch catch).  Hu does not teach the latch device defining an aperture and display device.  Chang discloses a utility box and in particular discloses a latch device (Fig 1) having a separate display device (plate 20) for decoration purposes and having a first side (front side) comprising a display that can be used to identify the box any markings on the display surface can be used to identify a box.  One of ordinary skill in the art would have found it obvious to incorporate a separate display device to Hu as suggested by Chang in order to provide for decoration to the latch.  The modified Hu does not teach the latch device having an aperture and the plate having a stem to attach to the aperture to keep the display device attached to the latch.  However, Cho discloses a utility box (Fig 2) and in particular discloses a connection mechanism (Figs 4-7) wherein a plate (20) has a first (front)and second (back) side with the second side comprising a stem (201) attached on the back and mates with an aperture (120) on the base to keep the base and plate together.  Taken as a whole, one of ordinary skill in the art would have found it obvious to utilize such an attachment mechanism to the modified Hu as taught by Cho in order to keep the plate and latch attached.
Regarding claim 2, Hu further discloses latch cover (32) including a latch (38) that engages the latch catch (142) to lock utility box in closed position (Fig 2).
Regarding claim 3, Hu further discloses latch device comprising a knuckle member (40) having a first end (44) that connects pivotally to latch cover (32).
Regarding claim 4, Hu further discloses knuckle member (40) having a second end (42) that connect pivotally to the top (20) or base (10).
Regarding claim 5, the modified Hu further discloses display device comprising an overmold formed in the latch cover (13, Chang, ¶0016).

Claim(s) 7-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Chang, Cho and US Patent No. 7,717,256 to Jensen.
Regarding claim 7, the modified Hu teaches the box of claim 1 but does not teach a rack system.  Jensen discloses a box container (Fig 1) and in particular discloses the box container having a rack system (16) that attaches to a surface to secure the box to the surface, the rack system including at least one attachment portion (62) on a sidewall thereof for attachment to a corresponding at least one attachment portion of a second box container.  One of ordinary skill in the art would have found it obvious to incorporate a rack system to the Hu container as suggested by Jensen in order to attach multiple container boxes side by side to form a larger unit. 
Regarding claim 8, the modified Hu further teaches rack system comprising a rack base (62, Jensen) that attaches to the surface or utility box.
Regarding claim 9, the modified Hu further teaches rack base comprising a box catch (76, Fig 3a, Jensen).
Regarding claim 10, the modified Hu further teaches rack system comprising a rail (58, Jensen) feature formed in the utility box.
Regarding claim 12, the modified Hu further teaches rack system comprising a rail feature (58, Jensen) engages box catch (76, Jensen) to secure the utility box to the rack base.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Chang, Cho, Jensen and US 2002/0079313 to Grayson.
Regarding claim 11, the modified Hu teaches the box of claim 10 but does not teach rail feature formed in one of the base or top of the box.  However, Grayson discloses utility box (Fig 1) having rail feature (54, 52, Fig 8) on base of the box for stacking connecting with a second box.  One of ordinary skill in the art would have found it obvious to incorporate rail features to the Hu base as suggested by Grayson to allow for stacking connection for vertically and horizontally with other box containers.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Jensen.
Regarding claim 20, Chang discloses the box of claim 13 but does not teach a rack system that attaches to a surface to secure the box to the surface.  Jensen discloses a box container (Fig 1) and in particular discloses the box container having a rack system (16) that attaches to a surface to secure the box to the surface, the rack system including at least one attachment portion (62) on a sidewall thereof for attachment to a corresponding at least one attachment portion of a second box container.  One of ordinary skill in the art would have found it obvious to incorporate a rack system to the Chang container as suggested by Jensen in order to attach multiple container boxes side by side to form a larger unit. 

Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that the surface of Chang is not an erasable surface.  This is not persuasive because the ability of the surface being writeable or erasable is dependent on the ink used to either write on or being erase from the surface.  Since prior art has the structure as recited, then it would also be considered a writeable/erasable surface depending on the ink used.  Applicant further argues that prior art does not teach a connection where the display device has a stem to be received within an aperture on the latch device.  However, such a connection is taught by Whalen and also by Cho and one of ordinary skill in the art would have found it obvious to utilize such a connection to attach the display device to the latch in order to prevent the display device from falling off.

Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735